        Case 3:18-cv-00283-JWD-SDJ           Document 14    08/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

ABRY LANDON WHITE (#399660)
                                                          CIVIL ACTION
VERSUS
                                                          NO. 18-283-JWD-SDJ
ELAYN HUNT CORRECTIONAL
CENTER, ET AL.
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 27, 2020 (Doc. 13), to which no objection

was filed;

       IT IS ORDERED that this action is DISMISSED, WITHOUT PREJUDICE

pursuant to Federal Rule of Civil Procedure 4(m) and Local Rule 41(b)(1)(A) for failure of

Plaintiff to timely effectuate service upon Defendants.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on August 12, 2020.

                                                S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
